Citation Nr: 0716816	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  04-04 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an apportionment of the veteran's disability 
compensation benefits greater than $260.00 on behalf of his 
minor child R.L.T.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from January 1991 to July 
1991.  The appellant is the mother and custodian of the 
veteran's minor child.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2003 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.  In that decision, the RO awarded 
an increase in the apportionment of the veteran's VA 
disability compensation benefits from the amount of $160 to 
$260.00, on behalf of a minor child of the veteran.  The 
appellant, the mother and custodian of that child, perfected 
an appeal of this determination to the Board.
 
The Board remanded the case in November 2006 in order to 
accommodate a request by the appellant for a hearing before 
the Board at the Atlanta, Georgia RO.  The appellant later 
testified at a hearing before the undersigned, at the 
Atlanta, Georgia RO in February 2007.  The appellant was 
represented at that hearing by her representative, the 
Disabled American Veterans.


FINDINGS OF FACT

1.  The appellant and the veteran were never married and are 
the natural parents of the minor child, R.L.T., who is in the 
custody of the appellant.

2.  The veteran is in receipt of VA disability compensation 
of Special Monthly Compensation as provided by 38 U.S.C. 
§§ 1114(O) and 1114(r)(2), in effect since July 1991.

3.  No reasonable apportionment of the veteran's disability 
compensation greater than $260.00 can be made to the 
appellant without causing undue financial hardship to the 
veteran.
 

CONCLUSION OF LAW

The criteria for an apportionment of the veteran's disability 
compensation greater than $260.00 on behalf of his son R.L.T. 
have not been met.  38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. 
§§  3.450, 3.451, 3.452, 3.458 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties of Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

A claim for a special apportionment is a "contested claim" 
and is subject to special procedural regulations as set forth 
in 38 C.F.R. §§ 19.100, 19.101, 19.102 (2006).  All 
interested parties will be specifically notified of the 
action taken by the agency of original jurisdiction in a 
simultaneously contested claim and of the right and time 
limit for initiation of an appeal, as well as hearing and 
representation rights.  38 C.F.R. § 19.100.  

On filing of a Notice of Disagreement in a simultaneously 
contested claim, all interested parties and their 
representatives will be furnished a copy of the Statement of 
the Case.  The interested parties who filed Notices of 
Disagreement will be notified of the right to file, and the 
time limit within which to file, a Substantive Appeal and 
will be furnished with VA Form 9, "Appeal to Board of 
Veterans' Appeals."  38 C.F.R. § 19.101.  

When a Substantive Appeal is filed in a simultaneously 
contested claim, the content of the Substantive Appeal will 
be furnished to the other contesting parties to the extent 
that it contains information which could directly affect the 
payment or potential payment of the benefit which is the 
subject of the contested claim.  38 C.F.R. § 19.102.  

If a hearing is scheduled for any party to a simultaneously 
contested claim, the other contesting claimants and their 
representatives, if any, will be notified and afforded an 
opportunity to be present.  The appellant will be allowed to 
present opening testimony and argument.  Thereafter, any 
other contesting party who wishes to do so may present 
testimony and argument.  The appellant will then be allowed 
an opportunity to present testimony and argument in rebuttal.  
38 C.F.R. § 20.713 (2006).  

In this case, the appellant submitted a claim for an 
apportionment of the veteran's disability compensation 
benefits greater than $160.00 on behalf of their minor child 
R.L.T.  With respect to that claim, the RO notified the 
appellant and the veteran at their respective home addresses 
(date of notice in parentheses): of the claim (September 
2002); of the April 2003 RO decision to increase the 
apportionment to $260.00 (April 2003); of the appellant's 
April 2003 notice of disagreement (November 2003); and of the 
January 2004 Statement of the Case (January 2004).  

Following that Statement of the Case, the appellant filed a 
timely substantive appeal, VA Form 9, in February 2004.  
Attached to that form, the appellant submitted documentation 
containing financial information which could directly affect 
the payment or potential payment of the benefit which is the 
subject of the contested claim.  The RO did not notify the 
veteran of that information as required under 38 C.F.R. § 
19.102.  

A VA Form 21-22, "Appointment of Veterans Service 
Organization as Claimant's Representative" dated in February 
2005 appointed Paralyzed Veterans of America as the veteran's 
representative.

An August 2006 letter provided notice that the appeal was 
certified to the Board and was being transferred to the 
Board; and that the veteran had 90 days to request a hearing 
or provide additional evidence.  A November 2006 letter 
provided notice that the Appeals Management Center (AMC) was 
transferring the veteran's remanded appeal to his local RO to 
accommodate a requested Travel Board Hearing.  These two 
letters were addressed to the veteran, however, they were 
addressed to him at an incorrect address, and actually 
addressed to the street address of the appellant.  These two 
letters were not provided to the veteran's representative.

The appellant and her representative were provided a copy of 
the November 2006 Board Remand decision, however, the veteran 
and his representative were not.  The veteran and his 
representative were not notified of the scheduled hearing in 
February 2007, and thereby not afforded an opportunity to be 
present or for the veteran to present testimony at that 
hearing as required under 38 C.F.R. § 20.713.  The appellant 
was provided notice of the scheduled hearing, and she 
testified at that hearing with her representative in 
attendance.  

As described above, there have been a number of deficiencies 
in providing required notice to the veteran and his 
representative with respect to the appealed claim for an 
apportionment of the veteran's disability compensation 
benefits in an amount greater than $260.00 on behalf of his 
minor child R.L.T.  

These deficiencies have been remedied, however, by actions 
taken subsequent to the return of the claims file to the 
Board.  After the claims file was returned to the Board, 
access to the file was provided to the veteran's 
representative.  The representative reviewed the claims file 
and provided the veteran notice of the contents.  As noted in 
the May 2007 informal brief, the representative discussed the 
issue, evidence, and governing regulations with the veteran 
in order to cure any notice defect.  

The veteran had an opportunity to respond and has provided a 
response in May 2007, which included additional financial 
information material to the claim on appeal.  Through the 
veteran's representative, he has knowingly waived further 
VCAA notice including as it pertains to "contested claims" 
and the special procedural regulations set forth in 38 C.F.R. 
§§ 19.100, 19.101, 19.102.  
Therefore, the Board finds that the contested claims 
procedures have been followed or deficiencies remedied in 
this case.  By actions taken, each party has been provided 
notices and determinations related to the contested claim, 
and both parties have been advised of the applicable laws and 
regulations. Given that the disposition herein is favorable 
to the veteran, the Board finds that any failure to provide 
the necessary notice is harmless error, and further finds 
that the veteran is not prejudiced by the Board's 
consideration of the claim at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1995); Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007); Simmons v. Nicholson, No. 
06-7092 (Fed. Cir. May 16, 2007).

The content of the notice that was provided fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  The appellant and 
the veteran have now been provided with every opportunity to 
submit evidence and argument with regard to the claim and to 
respond to VA notices; and actions taken by VA have 
essentially cured the error in the timing or earlier 
deficiency of notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant and the veteran have ultimately been 
afforded a meaningful opportunity to participate effectively 
in the processing of the claim.  For these reasons, it is not 
prejudicial to the appellant or the veteran for the Board to 
proceed to finally decide this appeal.  See Sanders, supra; 
Simmons, supra.

With respect to the duty to assist, the appellant and the 
veteran have furnished evidence pertinent to the 
apportionment claim.  Neither the appellant nor the veteran 
has identified any additional pertinent evidence regarding 
the claim.  The Board finds that the RO's actions comply with 
duty to assist requirements.  38 U.S.C.A. § 5103A(b); 38 
C.F.R. § 3.159(c)(1).  

II.  Apportionment

In general, compensation benefits payable to a veteran may be 
apportioned if the veteran is not residing with his or her 
spouse or his or her children, and a claim for apportionment 
is filed for or on behalf of the spouse or children.  38 
U.S.C.A. § 5307; 38 C.F.R. § 3.450.

A "general" apportionment may be paid if the veteran is not 
residing with his or her spouse or if his or her children are 
not residing with the veteran and the veteran is not 
reasonably discharging his responsibility for the spouse's or 
the children's support.  No apportionment will be made where 
the veteran is providing for dependents.  38 C.F.R. § 3.450.  
The Court has held that it is not necessary for the claimant 
to establish the existence of hardship in order to obtain an 
apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 
Vet. App. 294 (1993).

For cases in which hardship is shown to exist, compensation 
may be specially apportioned between the veteran and his 
dependents on the basis of the facts in the individual case 
as long as it does not cause undue hardship to the other 
persons in interest.  In determining the basis for special 
apportionment, consideration is to be given to such factors 
as the amount of VA benefits payable, other income and 
resources of the veteran and of those dependents on whose 
behalf the apportionment is claimed, and the special needs of 
the veteran, his dependents and the apportionment claimants.  
Ordinarily, apportionment of more than 50 percent of the 
veteran's benefits would constitute undue hardship on him 
while apportionment of less than 20 percent of his benefits 
would not provide a reasonable amount for any apportionee.  
38 C.F.R. § 3.451.

A veteran's benefits will not be apportioned where the total 
benefit payable to the disabled person does not permit 
payment of a reasonable amount to any apportionee.  38 C.F.R. 
§ 3.458(a).

In general, the term "child" of the veteran includes an 
unmarried person who is under the age of 18 years; or, who, 
before reaching the age of 18 years, became permanently 
incapable of self-support; or, who after reaching the age of 
18 years and until completion of education or training (but 
not after reaching the age of 23 years) is pursuing a course 
of instruction at an approved educational institution. 38 
C.F.R. § 3.57 (2006).

The Board must assess the credibility and weight of all of 
the evidence to determine its probative value, account for 
which evidence it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992; Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

The veteran is in receipt of VA disability benefits based on 
service connection for the following, with ratings in 
parenthesis: loss of use of both hands due to motor cortex 
damage resulting from shrapnel wounds (100 percent); 
anatomical loss of right lower extremity with left tibial 
fracture and loss of use of left lower extremity due to motor 
cortex damage resulting from shrapnel wounds (100 percent); 
partial complex seizure disorder due to shrapnel wounds to 
head (100 percent); skull injury resulting from shrapnel 
penetration (12 square centimeters), postoperative, (50 
percent); burn scar left leg 65 by 8 to 12 centimeters (40 
percent); burn scar right upper abdomen 10 by 17 centimeters 
(30 percent); burn scar above right elbow 2 by 6 centimeters 
(10 percent); multiple nontender scars of the trunk and 
extremities (10 percent); liver laceration right lobe (zero 
percent); and perforation of the right tympanic membrane 
(zero percent).

The veteran is entitled to special monthly compensation under 
38 U.S.C. § 1114(O) and 38 C.F.R. § 3.350(e), on account of 
the following: anatomical loss of one foot and loss of use of 
the other foot, creating entitlement under 38 U.S.C. § 
1114(L) and loss of use of both hands, creating entitlement 
under 38 U.S.C. § 1114(M).

The veteran is entitled to an additional aid and attendance 
allowance under 38 U.S.C. § 1114(r)(2), on account of 
entitlement under 38 U.S.C. § 1114(O) and being in need of 
regular aid and attendance including need of a higher level 
of care without which, he would require hospitalization, 
nursing home care, or other residential institutional care.  
See 38 U.S.C. § 1114(r)(2).

Currently, based on the above, the veteran is in receipt of 
$6971.13 monthly from the VA.  The record also shows that the 
veteran is in receipt of Social Security Administration (SSA) 
benefits.  The veteran reports that he is in receipt of 
$700.00 per month from SSA.  The appellant has also indicated 
that the veteran receives $700.00 per month from SSA.  
 
The claims file contains documents showing that the appellant 
and the veteran are the natural parents of R.L.T., who was 
born in February 1991.  The record reflects that the 
appellant and veteran have never been married, and that R.L.T 
does not live with the veteran.  R.L.T. lives with the 
appellant, who is his custodian.  In a May 1993 decision, the 
RO awarded an apportionment of the veteran's disability 
compensation benefits in the amount of $160.00 for the 
benefit of his son R.L.T.  

As part of the current claim on appeal, the appellant 
contends that she is entitled to a greater apportionment of 
the veteran's benefits than the $260.00 granted in the April 
2003 rating action.  She has argued the veteran is 
financially capable of providing a greater amount, and that 
the amount provided is not consistent with the amount the 
veteran receives in VA disability benefits.  During a May  
2004 conference at the RO she indicated that the expenses of 
her son R.L.T. significantly exceeded the amount of the 
current apportionment.  Overall, the appellant also indicates 
that the amount she receives in the apportionment causes a 
hardship.

At the February 2007 hearing before the undersigned, the 
appellant submitted a report of her income and expenses, and 
that for the veteran.  In that document, she stated that her 
total monthly income, including the $260 apportionment, was 
$2,471.00; and that her total monthly expenses summed to 
$3613.00.  She also stated that the veteran's monthly income 
totaled $7,671.00, which is comprised of VA disability 
benefits of $6,971.00, and Social Security benefits of 
$700.00; and that his expenses totaled to $1,884.00.  This 
total comprised the following monthly expenses: Van Payment, 
$770.00; Care, $300.00; R.L.T., $400 "a year"; Telephone, 
$145.00; Water, $142.00; and Direct TV, $127.00.  

As such, the appellant's reports of income/expenses would 
result in the appellant's monthly expenses exceeding income 
by a deficit of $1,142.00 each month; and for the veteran, a 
monthly surplus of $5,787.00 in income exceeding expenses.   

In May 2007, the veteran submitted a financial status report, 
in which he reported a monthly income of $7,671.00 and 
monthly expenses of $4,040.00.  These amounts result in a 
monthly surplus of $3,631.00 in income exceeding expenses.  
In that report the veteran reported specific average monthly 
expenses as follows:  Rent, no amount reported; Food, 
$550.00; Utilities and Heat, $1,300.00; Gas, $250; Care 
Giver, $1,500.0; Lawn Care, $250.00; and Car Insurance, 
$190.00.

At the February 2007 Travel Board Hearing, the appellant also 
submitted copies of the veteran's financial bank statements 
covering banking transactions for dates from November 2006 to 
January 2007 covering approximately two months; and copies of 
cancelled bank checks for amounts paid.  Review of these 
documents reflect monthly expenses of the veteran which 
significantly exceed the amounts reported by the veteran or 
by the appellant as discussed above.  For example, review of 
itemized checks paid in December shows that the veteran paid 
for over $1000.00 for food, versus his report of $550.00.  
The appellant's report of the veteran's expenses did not show 
any amounts with respect to expenses for food.  The submitted 
bank statements for the veteran provide a more accurate and 
complete rendering of the veteran's monthly payments for 
expenses than the financial reports submitted otherwise by 
the veteran and appellant.

The various items of expense shown in these bank statements 
indicate substantial monthly expenses paid by the veteran 
which are not accounted for in the basic financial income and 
expense reports estimated by the veteran and appellant.  The 
bank statement totals for the approximate two-month period is 
$13,586.81, suggesting overall monthly expenses of 
approximately $6,800.00.  The various items of expense 
reflect the innumerable costs of everyday living throughout 
the year paid for by the veteran, including family 
obligations and additional costs required due to the 
veteran's extremely severe physical condition as reflected by 
his entitlement to additional aid and attendance allowance 
under 38 U.S.C. § 1114(r)(2). 

The Board notes that in the accounting submitted by the 
appellant at the Travel Board Hearing, she reported as an 
expense for the veteran, that he has provided R.L.T. with 
payments of only $400 "a year."  There is a significant 
variance, however, between that amount and the current 
apportionment of $260.00 per month that is apportioned for 
the benefit of R.L.T.; which would total to $3,120.00 in 
expenses for the veteran per year.  In a May 2007 statement, 
the veteran has credibly indicated that he provides amounts 
to the benefit of R.L.T. in addition to the current 
apportionment.  As an example, he noted that he pays for his 
son's (R.L.T.) cell phone, for the hotel bill for the 
appellant to visit, and for the appellant's auto insurance 
for her 2005 Toyota.  The veteran also stated at that time 
that he would be sending a check of $1,300.00 for R.L.T. to 
attend summer camp.  

The Board has fully reviewed the record and taken into 
consideration the particular financial circumstances of both 
parties.  Having considered the facts of this case and the 
applicable rules and regulations, the Board finds that an 
apportionment of the veteran's compensation benefits in 
excess of $260.00 is not warranted.  The discussion above 
indicates that the veteran is discharging his responsibility 
in support of his son (R.L.T.) to an extent beyond the amount 
of the apportionment.  Both parents have an obligation to 
support their son.  The current award of $260 in VA benefits 
as the veteran's share of his teenage son's support is not 
unreasonable for the support of a teenage child.  And there 
are strong indications that on his own volition the veteran 
provides additional monetary support to his son.

More importantly, although the Board finds that the appellant 
has experienced financial hardship, it is clear that 
apportionment of any of the veteran's VA benefits beyond the 
current one would create undue hardship for the severely 
disabled veteran.  The law does not permit apportionment of 
VA benefits when either the equities are such that 
apportionment would cause undue hardship to the veteran, or 
the total benefits payable to the disabled person would not 
permit payment of reasonable amount to the apportionee.  See 
38 C.F.R. § 3.458(a).  In this case, the total benefit 
payable to the veteran does not permit payment of a 
reasonable amount to the appellant beyond the currently 
apportionment of $260.00.  Therefore, entitlement to an 
apportionment of the veteran's disability compensation 
benefits greater than $260.00 on behalf of his minor child 
R.L.T., is not warranted.  Id.  


The "benefit-of-the-doubt" rule is not for application in a 
contested claim such as this case because the benefit of the 
doubt cannot be given to both the appellant and the veteran.  
Elias v. Brown, 10 Vet. App. 259, 263 (1997).


ORDER

An apportionment of the veteran's disability compensation 
benefits in excess of $260.00 on behalf of his minor child 
R.L.T. is denied. 


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals
 



 Department of Veterans Affairs


